Citation Nr: 0926413	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-03 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a September 2003 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that granted service connection for PTSD and 
assigned an initial rating of 10 percent, effective from July 
2003.  By rating action in February 2005, the 10 percent 
rating was increased to 30 percent, effective from July 2003.  
The veteran appeals for a higher initial disability 
evaluation.  Therefore, analysis of this issue requires 
consideration of whether the rating to be assigned may be 
"staged" from the date of service connection. See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Veteran was afforded a personal hearing at the RO in 
August 2007 before the undersigned Veterans Law Judge sitting 
at Chicago, Illinois.  The transcript is of record.  

By decision dated in November 2007, the Board denied the 
Veteran's claim of entitlement to an initial rating in excess 
of 30 percent for PTSD.  The appellant appealed to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Order dated in January 2009, the Court granted a [undated] 
joint motion by the veteran's representative and VA's General 
Counsel (the Parties), and vacated and remanded the case to 
the Board for compliance with instructions contained therein.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

The veteran asserts that the symptoms associated with 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability rating and 
warrant a higher evaluation.  

In their joint motion, the Parties sought to vacate the 
Board's November 2007 decision on the basis that it did not 
provide an adequate statement of reasons and bases to support 
the denial of the Veteran's claim.  The deficiencies were 
outlined in detail.  The Parties agreed that among other 
things, the Board appeared to ignore evidence favorable to 
the Veteran, did not adequately discuss the clinical findings 
relative to the relevant rating criteria, provided its own 
summary medical opinion without a competent medical basis for 
such, and also failed to provide an adequate discussion as to 
why there was no basis for a staged rating pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999).  It was 
essentially found that VA was obligated to conduct a critical 
examination of the evidence to justify its decision, and set 
forth adequate reasons and bases for its findings and 
conclusions on all material issues of fact and law presented 
in the record.

In addition to the above, the Board observes in this instance 
that the Veteran has not had a VA compensation and pension 
examination since the one performed in August 2003 prior to 
the grant of service connection.  The Court has held that 
when a veteran claims that a disability has worsened since 
the last examination, and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination. See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability has increased in severity); Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Under the circumstances, the 
appellant will be provided an opportunity to report for a 
current psychiatric examination to ascertain the current 
status of the service-connected PTSD.

The fulfillment of the VA's statutory duty to assist includes 
affording a VA examination by a specialist when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the record reflects that the veteran appears to 
receive regular VA outpatient treatment for psychiatric 
disability.  The most recent records date through October 16, 
2006.  As there is potential notice of the existence of 
additional VA records, they must be retrieved and associated 
with the other evidence on file. See Bell v. Derwinski, 2 
Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, VA records dating from October 17, 2006 should be 
requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA), the 
notification requirements and 
development procedures contained 
in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2008), and the Court's 
holdings and the relevant criteria 
in Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) and Vazquez-
Flores v. Peake, 22 Vet.App. 37 
(2008) are fully met and complied 
with respect to the claim.

2.  VA clinical records dating 
from October 17, 2006 should be 
retrieved and associated with the 
claims folder.

3.  The Veteran should be afforded 
a comprehensive examination by a VA 
psychiatrist to determine the 
current severity of service-
connected PTSD.  The examiner must 
review a copy of this remand and 
the claims folder prior to the 
examination.  The examiner should 
indicate whether or not the claims 
folder is reviewed.  All necessary 
tests and studies, including 
appropriate psychological studies 
and/or social and industrial survey 
(if deemed necessary by the 
examiner), should be conducted in 
order to identify the degree of 
social and occupational impairment 
attributable to PTSD.

The examiner should provide a full 
multi-axial evaluation, to include 
the assignment of a numerical score 
on the GAF scale.  An explanation 
of the significance of the assigned 
numerical score relative to the 
appellant's ability to work should 
be provided.  The examiner is also 
asked to address the specific 
criteria of 38 C.F.R. § 4.30, 
Diagnostic Code 9411 (2008)(to be 
provided by the RO) and identify 
those criteria met by the Veteran, 
to include whether the appellant 
has deficiencies in each of the 
following areas: work, school, 
family relations, judgment, 
thinking, and mood.

The report of the examination 
should be returned in a narrative 
format.

4.  The Veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 3.655 (2008).  

5.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, it should 
be returned to the examiner for 
correction. See Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal, to include on an 
extraschedular basis.  If the 
benefit is not granted, the 
appellant and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


